Final


















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-240-CR





GARY LEE SMITH	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------



Gary Lee Smith is attempting to appeal his conviction and sentence for indecency with a child by contact.  We dismiss the appeal.

The trial court certified that appellant has waived his right of appeal and provided us a copy of appellant’s written waiver, which appellant signed after being convicted and sentenced.  On July 24, 2006, we notified appellant by letter of the trial court’s certification.  Although appellant has responded to our letter, he does not assert that his waiver is invalid.

A valid waiver of appeal, whether negotiated or non-negotiated, will prevent a defendant from appealing without the trial court’s consent.
(footnote: 2)   The trial court did not consent to appellant’s appeal in this case.  Accordingly, we dismiss the appeal.
(footnote: 3)


PER CURIAM



PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  SEPTEMBER 28, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:Monreal v. State,
 99 S.W.3d 615, 622 (Tex. Crim. App. 2003).


3:Id.; see
 
Tex. R. App. P.
 25.2(d) (providing that an appeal must be dismissed unless the trial court’s certification shows that the defendant has the right of appeal).